Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Rule 497(e) NICHOLAS II, INC. Registration No. 002-85030 1940 Act File No. 811-03851 NICHOLAS LIMITED EDITION, INC. Registration No. 033-11420 1940 Act File No. 811-04993 NICHOLAS HIGH INCOME FUND, INC. Registration No. 002-10806 1940 Act File No. 811-00216 SUPPLEMENT DATED JUNE 26, 2009 TO THE PROSPECTUS AND STATEMENTS OF ADDITIONAL INFORMATION, EACH DATED APRIL 30, 2009 OF Nicholas II, Inc.  Class N Nicholas Limited Edition, Inc.  Class N Nicholas High Income Fund, Inc.  Class N THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENTS OF ADDITIONAL INFORMATION PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENTS OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE This Supplement updates certain information contained in the above-referenced Class N Prospectus and Statements of Additional Information. On June 25, 2009, a majority of the shareholders of Nicholas Liberty Fund approved a plan to liquidate and dissolve the Nicholas Liberty Fund. The liquidation is expected to occur on June 26, 2009. Accordingly, effective as of June 26, 2009, all references to Nicholas Liberty Fund in the Prospectus and Statements of Additional Information are hereby deleted.
